Citation Nr: 0521042	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for thyroid disease, to 
include residuals of a thyroidectomy.

2.  Entitlement to an increased evaluation greater than 10 
percent for recurrent tendonitis with cartilage loss of the 
left knee.  

3.  Entitlement to an initial evaluation greater than 10 
percent for patellar tendonitis with cartilage loss of the 
right knee, effective from March 4, 2002.

4.  Entitlement to an initial evaluation greater than 10 
percent laxity of the right knee, effective from December 24, 
2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2002 and 
January 2004 by the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The July 2002 
decision granted the veteran service connection and a 10 
percent evaluation for patellar tendonitis with cartilage 
loss of the right knee, effective from March 4, 2002, and an 
increased rating, from noncompensable to 10 percent, for 
recurrent tendonitis with cartilage loss of the left knee.  
The January 2004 decision granted service connection and a 10 
percent evaluation for laxity of the right knee.  A 
subsequent rating decision dated in March 2004 assigned an 
effective date of December 24, 2002, for this award.

By a statement received by the RO in November 2004, the 
veteran's representative withdrew the issues of entitlement 
to increased ratings for his service-connected right and left 
knee disorders.  However, at the hearing before the Board in 
March 2005, the veteran stated that he did not wish to 
withdraw these issues.   

As will be further discussed below, the increased rating 
issues as they pertain to the veteran's service-connected 
bilateral knee disabilities are remanded to the RO via the 
Appeals Management Center in Washington, D.C.



FINDING OF FACT

A chronic thyroid disorder resulting in a subsequent 
thyroidectomy did not have its onset in service.


CONCLUSION OF LAW

A chronic thyroid disorder resulting in a subsequent 
thyroidectomy was not incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that with respect to his claim for VA 
compensation for thyroid disease, to include a thyroidectomy, 
the RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2002 
and July 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service medical records and 
pertinent private and VA medical records covering the period 
from 1977 to 2004 have been obtained and associated with his 
claims file.  He was granted the opportunity to present oral 
testimony in support of his claim before an RO hearing 
officer in June 2004 and the Board in March 2005.  He has 
also been provided with a VA examination in which a medical 
nexus opinion addressing the issue on appeal has also been 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records show that on enlistment 
examination in January 1971, his neck and endocrine system 
were clinically normal and he denied any history of goiter.  
His medical records throughout service show no mention of any 
treatment for a disease or disorder of his thyroid gland or 
endocrine system.  Medical reports dated in October 1973 show 
that the veteran was treated for complaints of a stiff and 
aching neck with diffuse, mild headaches, fever, and 
dizziness.  He reported at the time that he had experienced a 
cold in the prior two weeks, with mild rhinorrhea and 
coughing.  He was examined to rule out meningitis and, after 
approximately a week of inpatient observation that was 
described as "uneventful," during which he was afebrile for 
the last 3 days of the hospital stay, he was released to full 
duty with a diagnosis of "viral syndrome."  Separation 
examination in late August 1977 shows normal findings with 
regard to his neck and endocrine system.  The veteran was 
honorably discharged from active duty in September 1977.

A VA examination report conducted post-service, in October 
1977, notes that the veteran reported being treated in a 
military hospital for a "viral infection" while deployed to 
Korea in 1973.  However, the examination produced no 
significant findings with respect to his throat or endocrine 
system.  

Private medical records show that beginning in March 1994, 
the veteran was treated for an enlarged thyroid.  This 
culminated in a diagnosis of a bilaterally enlarged thyroid 
goiter, which was surgically excised in May 1995.  Tissue 
pathology reports of the removed goiter show that the organ 
was abnormally enlarged due to benign nodular hyperplasia but 
that there was no evidence of any cancerous malignancy 
present.  Thereafter, the records show that the veteran was 
placed on a thyroid hormone replacement regimen to compensate 
his absent thyroid gland.

In March 2002, the veteran filed a claim for VA compensation 
for thyroid disease, to include his thyroidectomy of May 
1995.  His essential contention, as expressed in various 
written statements in support of his claim, and in his 
hearing testimonies before an RO hearing officer in June 2004 
and the Board in March 2005, is that his thyroid goiter was 
etiologically related to the episode of viral syndrome that 
was treated in service in October 1973.  

The veteran presented an opinion from his private osteopathic 
physician, R. L. Caldwell, D.O., dated in August 2003, in 
which Dr. Caldwell presented the following opinion:

Based on [the veteran's] medical history, his 
thyroid condition developed from a viral 
infection while serving in Korea.  [The veteran] 
was hospitalized for a viral infection that 
caused neck pain.  He was hospitalized for eight 
days to rule out meningitis.  Shortly thereafter, 
[the veteran] had to have is thyroid removed.  It 
is my professional opinion that the thyroiditis 
stemmed from his viral infection while in Korea.

The veteran also submitted an opinion from his private 
physician, A. G. Lipede, M.D., dated in August 2003.  Dr. 
Lipede's statement indicates that he is a specialist in 
trauma, pain management, and thoracic and cardiovascular 
surgery.  He reviewed the veteran's service medical records 
from October 1973 regarding his treatment for a viral 
syndrome and presented the following opinion:

We had the opportunity to review [the veteran's] 
Medical Records, we also interviewed and examined 
him - these were records made while he was in the 
military service.

It would seem that [the veteran] contracted a 
viral illness in october [sic] of 1973 and was 
treated in a military hospital.  This viral 
illness contributed in a large and substantial 
measure to the development of viral thyroiditis 
and subsequent hypothyroidism.

The said hypothyroidism has resulted in 
significant disability and it is more likely than 
not that [the veteran's] hypothyroidism began 
while he was serving in the army.  The disability 
continues and is observed at this examination.

(Emphasis in original).

The veteran presented a written lay witness statement from 
his spouse, dated in March 2004, who reported that she first 
noted that the veteran had a slight enlargement in his neck 
as early as 1975, and she believed that this was an early 
manifestation of the goiter that eventually resulted in his 
thyroidectomy in 1995.

The veteran has reported that he was employed in the 
aerospace industry and his spouse does not indicate that she 
has had any formal medical training.

In November 2003, VA obtained an opinion from a VA Board 
Certified Endocrinologist who presented the following 
opinion:

1.  The patient had several viral illnesses while 
in service in approximately 1973.  During one of 
these illnesses, he complained of neck pain which 
led to hospitalization to rule out meningitis.  
The patient did not have pain in his anterior 
neck in the region of the thyroid gland and there 
is no report of tenderness of his thyroid.  There 
is no report of abnormal thyroid function tests.

2.  In 1995 the patient was noted to have a 
goiter.  He subsequently underwent thyroidectomy.  
Pathology report showed a multinodular goiter and 
no evidence of thyroiditis.

3.  Although viral infections can cause subacute 
thyroiditis, either painful or non-painful, and 
thyroiditis can result in subsequent 
abnormalities in thyroid function (high or low), 
there is no evidence that this patient had 
thyroiditis when he developed his viral syndrome 
in the service.  There is no evidence that he had 
abnormalities of thyroid function prior to his 
thyroidectomy in 1995.  The pathology of 
multinodular goiter is different from thyroiditis 
and is not believed to be related to an 
antecedent viral infection.  His current 
requirement for thyroid hormone replacement was 
necessitated by his thyroidectomy and not to 
previous thyroiditis.

4.  Therefore, the thyroidectomy performed in 
1995 was and his subsequent hypothyroidism were 
not related to or caused by a condition that 
occurred during his military service.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board has reviewed the pertinent evidence of record and 
finds that the evidence against it outweighs the evidence in 
favor of the veteran's claim.  The August 2003 opinion of the 
osteopath, Dr. Caldwell, is deemed to be less than probative 
than the November 2003 opinion of the VA Board Certified 
endocrinologist because there is no indication in the 
statement that Dr. Caldwell had actually reviewed the 
veteran's objective record of his medical history prior to 
arriving at his conclusions.  Dr. Caldwell's opinion is 
brief, cursory, and very generalized, without presenting any 
detailed rationale as to how he arrived at his conclusions, 
whereas the VA physician's opinion is exactly the opposite.  
Furthermore, the Board takes note that Dr. Caldwell's opinion 
contains a substantial mistake of fact in that he stated that 
the veteran was hospitalized for eight days while in service 
and shortly thereafter, he had to have is thyroid removed.  
As is clearly shown in the evidence, the veteran's thyroid 
was not removed until 1995, approximately 22 years after the 
treatment in service; this could not be construed as being 
"shortly thereafter" under any circumstances.  Therefore, 
the Board is not inclined to accord greater probative value 
in Dr. Caldwell's opinion when compared with the detailed 
discussion of the medical history of the veteran and the 
reasoned rationale presented in the VA physician's opinion.

For similar reasons, the Board finds that the probative value 
of the VA physician's opinion outweighs the August 2003 
opinion of Dr. Lipede.  Although Dr. Lipede has had 
opportunity to review the veteran's service medical records, 
his opinion does not carry the same probative heft of the VA 
physician's opinion as he merely presents a conclusive 
statement linking the present thyroid disorder with the 
veteran's history of treatment for a viral syndrome in 
service, with no step-by-step rationale for his conclusion.  
Additionally, although it was noted that Dr. Lipede reviewed 
the veteran's service medical records, it is not shown that 
he reviewed the veteran's post service medical records to 
include the treatment and operative reports of the goiter and 
thyroidectomy.  Conversely, the VA physician has presented a 
detailed analysis of the October 1973 service medical records 
at issue and has concluded that the neck symptoms reported at 
the time were not located in an area that would indicate 
pathological involvement of the thyroid gland.  The VA 
physician further determined that there were no objective 
indications in the service medical records of any thyroiditis 
or other disorder affecting this gland.  On the basis of 
this, he found no relationship between the veteran's period 
of military service and his post-service thyroid disorder 
which manifested many years thereafter.  The VA physician's 
professional medical credentials as a Board Certified 
endocrinologist also outweigh those of Drs. Caldwell and 
Lipede, such that the Board accords greater probative value 
to his opinion on matters of medical causation and etiology 
regarding disorders of the endocrine system than the opinions 
of these non-specializing physicians.  

To the extent that the veteran and his spouse assert on their 
own knowledge of his medical condition that the onset of a 
chronic thyroid disorder resulting in a thyroidectomy had 
occurred during his period of active duty, the evidence shows 
that neither of them possess the requisite medical training 
and accreditation to present valid opinions regarding medical 
diagnosis, causation, and etiology.  Their statements in this 
regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In view of the above discussion, the Board concludes that the 
weight of the objective evidence does not support the 
veteran's claim of entitlement to VA compensation for thyroid 
disease and a thyroidectomy.  His claim in this regard must 
therefore be denied.  


ORDER

Service connection for thyroid disease, to include residuals 
of a thyroidectomy, is denied.


REMAND

The veteran's claims file shows that the most recent VA 
examination of his bilateral knee disabilities was conducted 
in August 2003.  At a March 2005 videoconference hearing, he 
testified before the Board that his knee disabilities had 
increased in severity since the last VA examination.  The 
case should therefore be remanded for a VA medical 
examination so that a contemporaneous assessment of his 
bilateral knee disabilities that takes into account all of 
his current symptoms may be obtained.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran also stated that he received treatment from VA 
for his knee problems every four months, including injections 
of corticosteroids into his knees, with the most recent 
treatment reportedly taking place approximately in February 
2005.  A review of the claims file shows that VA medical 
treatment reports pertaining to his knees have been obtained 
up to only June 2004.  When a claimant brings the existence 
of pertinent medical records to VA's attention which have not 
yet been associated with the evidence, especially records in 
the possession of VA, VA has a duty to attempt to locate and 
obtain these records.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991); Moore v. Derwinski, 2 Vet. App. 375, 
376 (1992); Gross v. Derwinski, 2 Vet. App. 551, 552 (1992).  
The case should therefore be remanded so that the records of 
his recent treatment for his knee disabilities may be 
obtained for inclusion in the evidence.

The case is hereby remanded for the following development:

1.  The RO must obtain all VA medical 
records with regard to the veteran's 
right and left knee disorders, from June 
2004 to the present.  All such records 
obtained should be associated with the 
claims file.

2.  The veteran should be scheduled for 
a VA examination by the appropriate 
specialist to determine the current 
status and severity of his service-
connected bilateral knee disabilities.  
All tests deemed appropriate by the 
examiner should be conducted.  The 
veteran's claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must specifically address the 
following findings in the examination 
report:

(a)  What is the range of 
motion of the each knee on 
flexion and extension?


(b)  Is there any functional 
loss of either or both the 
left and right knee due to 
pain, incoordination, 
weakness, or fatigability?  
If so, can it be portrayed in 
terms of the degree of 
additional range-of-motion 
loss due to pain on use or 
during flare-ups beyond that 
which is clinically 
demonstrated?

(c)  With respect to the 
subjective complaints of 
bilateral knee pain, the 
examiner is requested to 
specifically comment on 
whether pain is visibly 
manifested on movement of the 
joints of both knees.  With 
regard to each knee, the 
examiner should discuss the 
presence and degree of, or 
absence of, muscle atrophy 
attributable to the knee 
disorder, the presence or 
absence of changes in 
condition of the skin 
indicative of disuse due to 
the knee disorder, or the 
presence or absence of any 
other objective manifestation 
that would demonstrate disuse 
or functional impairment due 
to pain attributable to the 
knee disorder. 

(d)  Is there ankylosis of 
the left and/or right knee, 
or impairment of mobility 
that is so severe as to be 
analogous to ankylosis? 

(e)  Is there subluxation or 
lateral instability of the 
left and/or right knee, and 
if so, is it characterized as 
severe, moderate, or slight?

(f)  Is the semilunar 
cartilage of the left and/or 
right knee dislocated and, if 
so, is it manifested by 
frequent episodes of joint 
locking, pain, and effusion 
into the joint?

(g)  Does the left and right knee 
disorder involve only the joint 
structure, or does it also involve 
the muscles and nerves?

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the aforementioned action, 
the claims of entitlement to an 
increased rating in excess of 10 percent 
for recurrent tendonitis with cartilage 
loss of the left knee; an increased 
initial rating in excess of 10 percent 
for patellar tendonitis with cartilage 
loss of the right knee effective from 
March 4, 2002; and an increased initial 
rating in excess of 10 percent for 
laxity of the right knee effective from 
December 24, 2002, should be considered 
based on all evidence of record.  If the 
maximum benefit sought is not awarded 
with regard to any claim on appeal, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


